MEMORANDUM OPINION
                                            No. 04-11-00262-CR

                                       IN RE Erica D. HAYWOOD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 20, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 6, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                              PER CURIAM


DO NOT PUBLISH




1
 This proceeding arises out of Cause No. NM102293, in the 399th Judicial District Court, Bexar County, Texas, the
Honorable Juanita A. Vasquez-Gardner presiding.